


Exhibit 10.8
[creelogo.jpg]
 
STOCK UNIT
AWARD AGREEMENT
 
 
 
 
 
 
Participant:


 
 
 
 
Award Number:


 
 
 
 
Plan:


 
2004 Long-Term Incentive Compensation Plan


Award Type:


 
Stock Unit


 
Grant Date:


 
 
 
 
Number Units:


 
 
 
 
Purchase Price:


 
$0.00


 
Restriction Period:


 
Grant Date through
 
 
 
 
 
 
 



Cree, Inc. (the “Company”) has awarded you _______ units (the “Stock Units”) to
acquire shares of the common stock of the Company (the “Shares”) effective
_______, the Grant Date of the Award, pursuant to the Cree, Inc. 2004 Long-Term
Incentive Compensation Plan (the “Plan”) and the terms of this Stock Unit Award
Agreement (the “Agreement”).
If not previously forfeited, terminated or cancelled, the Stock Units will vest
at 12:00 a.m. local time in Durham, NC on _______ if the Compensation Committee
of the Board of Directors of the Company determines that the following corporate
performance objective for _______ (the “Objective”) has been achieved:
[Insert Objective].
[Insert definition of Objective, if Non-GAAP]. In accordance with the Plan and
Section 10 of this Agreement, all decisions of the Committee as to whether the
Objective has been achieved shall be final, conclusive and binding upon you and
the Company. Capitalized terms defined in the Plan and used in this Agreement
without definition have the meaning specified in the Plan.
THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
ANY APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE AWARD.




Dated:
 
 
 
 
 
 
 
 
 
FOR CREE, INC.:


 
ACCEPTED AND AGREED:


/s/ CHARLES M. SWOBODA
 
 
Charles M. Swoboda, Chairman, President
     and Chief Executive Officer
 
 



















--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.
Grant of Stock Units. Subject to the terms of the Plan and this Agreement, the
Company hereby grants you the Stock Units as set forth on the first page of this
Agreement. Each Stock Unit represents the right to receive one Share on the date
the Stock Unit vests, if it vests (subject to adjustment for a change in
capitalization within the meaning of Section 4.3 of the Plan). Prior to vesting,
such Stock Units represent an unsecured obligation of the Company, payable (if
at all) from the general assets of the Company.



2.
Vesting and Expiration. The Stock Units will vest, if at all, as set forth on
the first page of this Agreement if the Objective has been achieved, unless
otherwise provided in this Agreement or the Plan. Upon expiration of the
Restriction Period set forth on the first page of this Agreement, all Stock
Units that are not then vested because the Objective was not achieved will be
forfeited and have no further effect.



3.
Forfeiture of Stock Units upon Termination of Service. Upon any Termination of
Service, all Stock Units that are not then vested will be forfeited and have no
further effect.



4.
Forfeiture of Stock Units for Awards Not Timely Accepted. This Award is
conditioned upon and subject to your accepting the Award by signing and
delivering to the Company this Agreement no later than the first date the Stock
Units vest pursuant to the Award. If you fail to accept the Award within the
time described above, all Stock Units will be forfeited and have no further
effect.



5.
Settlement of Stock Units. Subject to the terms of the Plan and this Agreement,
any Stock Units that vest and become non-forfeitable upon determination that the
Objective has been achieved shall be released and settled during the 90 day
period following the end of the Company's fiscal quarter in which such
determination was made (which payment date is intended to comply with the
“short-term” deferral exemption from the application of Section 409A of the
Code). Upon settlement, the Company shall deliver to you (or, in the event of
your death following the date of vest, to your estate or, if the Committee
establishes a beneficiary designation procedure pursuant to Section 11 of the
Plan, to any beneficiary that you have designated pursuant to such procedure)
one or more certificates for the vested Shares or, in the Company's discretion,
may cause the vested Shares to be deposited in an account maintained by a broker
designated by the Company.



6.    Responsibility for Taxes.
    
(a)
For purposes of this Agreement, “Tax-Related Items” means any or all income tax,
social insurance tax, payroll tax, payment on account or other tax-related items
that may be applicable to this Award by law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign. Regardless of
any action the Company takes with respect to withholding Tax-Related Items, you
acknowledge that you are ultimately responsible for all Tax-Related Items and
that such Tax-Related Items may exceed the amount actually withheld by the
Company or the Employer. You further acknowledge that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Stock Units,
including, without limitation, the grant, vesting or release of the Stock Units,
the subsequent sale of Shares and the receipt of any dividends or dividend
equivalents pursuant to Shares; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Stock Units
to reduce or eliminate your liability for Tax-Related Items or to achieve any
particular tax result. Furthermore, if you have become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, you acknowledge that the Company and/or the Employer (or former
Employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.



(b)
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (2) selling or
arranging for the sale of Shares that you acquire under the Plan; or (3)
withholding of Shares consistent with the “Share Withholding” provisions under
Section 13.2 of the Plan.



(c)
Depending upon the withholding method, the Company or the Employer may withhold
or account for Tax-Related Items by considering applicable minimum or maximum
statutory withholding amounts or other





--------------------------------------------------------------------------------




applicable withholding rates. In the event Tax-Related Items are over-withheld,
you will receive a refund in cash for any over-withheld amounts during the
settlement period provided in Section 5 and will have no entitlement to the
Shares equivalent. If the obligation for Tax-Related Items is satisfied by
withholding of Shares, you shall be deemed, for tax purposes, to have been
issued the full number of Shares, notwithstanding that a number of Shares is
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of your participation in the Plan.


(d)
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to release and settle the Stock
Units if you fail to comply with your obligations in connection with the
Tax-Related Items.



7.
Transfer of Stock Units. The Stock Units and any rights under this Agreement may
not be assigned, pledged as collateral or otherwise transferred, except as
permitted by the Plan, nor may the Stock Units or such rights be subject to
attachment, execution or other judicial process. In the event of any attempt to
assign, pledge or otherwise dispose of the Stock Units or any rights under this
Agreement, except as permitted by the Plan, or in the event of the levy of any
attachment, execution or similar judicial process upon the rights or interests
with respect to the Stock Units, the Committee may in its discretion, upon
notice to you, cause you to forfeit such Stock Units.



8.    Rights Prior to Vesting of Stock Units.


(a)
You will have no rights as a shareholder with respect to any Shares issuable
under the Stock Units until such Shares have been duly issued by the Company or
its transfer agent pursuant to the vesting and settlement of the Award.



(b)
In the event of a change in capitalization within the meaning of Section 4.3 of
the Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement shall be appropriately adjusted or
changed as determined by the Committee to reflect the change in capitalization,
provided that any such additional Shares or additional or different shares of
securities shall remain subject to the restrictions in this Agreement.



9.    Termination of Service.


(a)
Unless otherwise provided in this Agreement or the Plan, for purposes of this
Agreement “Termination of Service” means the discontinuance of your relationship
with the Company as an employee of the Company or the Employer or any subsidiary
or affiliate of the Company under the Plan. Except as determined otherwise by
the Committee, you will not be deemed to have incurred a Termination of Service
if you transfer employment among the various subsidiaries or affiliates of the
Company constituting the Employer, so long as there is no interruption in your
provision of services to the Company or other Employer as an employee. The
Committee, in its discretion, will determine whether you have incurred a
Termination of Service. You will not be deemed to have incurred a Termination of
Service during a period for which you are on military leave, sick leave, or
other leave of absence approved by the Employer.



(b)
If you are deemed to have incurred a Termination of Service, your right to vest
in the Stock Units under this Agreement or the Plan, if any, will terminate
effective as of the date that you are no longer actively providing services to
the Company or one of its subsidiaries or affiliates (regardless of the reason
for the termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period mandated under the employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee, in its discretion, will determine when you are no longer
actively providing services for purposes of this Award (including whether you
may still be considered to be providing services while on a leave of absence).



10.
Provisions of the Plan. The provisions of the Plan are incorporated by reference
in this Agreement as if set out in full in this Agreement. To the extent that
any conflict may exist between any other provision of this Agreement and a
provision of the Plan, the Plan provision will control. All decisions of the
Committee with respect to the interpretation, construction and application of
the Plan or this Agreement shall be final, conclusive and binding upon you and
the Company.





--------------------------------------------------------------------------------






11.
Detrimental Activity. The Committee in its sole discretion may cancel and cause
to be forfeited any Stock Units not previously vested or released under this
Agreement if you engage in any "Detrimental Activity” (as defined below). In
addition, if you engage in any Detrimental Activity prior to or within one (1)
year after your Termination of Service, the Committee in its sole discretion may
require you to pay to the Company the amount of all gain you realized from any
vesting of the Stock Units beginning six (6) months prior to your Termination of
Service, provided that the Committee gives you notice of such requirement within
one (1) year after your Termination of Service. In that event, the Company will
be entitled to setoff such amount against any amount the Company owes to you, in
addition to any other rights the Company may have. For purposes of this section:



(a)    “Company” includes Cree, Inc. and all other Employers under the Plan.


(b)    “Detrimental Activity” means any of the following conduct, as determined
by the Committee in good faith:


(1)
the performance of services for any Competing Business (as defined below),
whether as an employee, officer, director, consultant, agent, contractor or in
any other capacity, except to the extent expressly permitted by any written
agreement between you and the Company;



(2)
the unauthorized disclosure or use of any trade secrets or other confidential
information of the Company;



(3)
any attempt to induce an employee to leave employment with the Company to
perform services elsewhere, or any attempt to cause a customer or supplier of
the Company to curtail or cancel its business with the Company;



(4)
breach of any confidentiality, noncompetition, nonsolicitation or
nondisparagement obligations, or any obligations relating to the disclosure,
assignment or protection of inventions, undertaken by you in any written
agreement between you and the Company; or



(5)
any act of fraud, misappropriation, embezzlement, or tortious or criminal
behavior that adversely impacts the Company.



(c)
“Competing Business” means any corporation, partnership, university, government
agency or other entity or person (other than the Company) that is conducting
research directed to, developing, manufacturing, marketing, distributing, or
selling any product, service, or technology that is competitive with any part of
the Company's Business (as defined below). "Company's Business" means the
development, manufacture, marketing, distribution, or sale of, or the conduct of
research directed to, any product, service, or technology that the Company is
developing, manufacturing, marketing, distributing, selling, or conducting
research directed to, at any time during your employment or other relationship
with the Company, except that following your Termination of Service the
Company's Business will be determined as of the time of such termination. As of
the effective date of this Agreement, the Company's Business includes but is not
limited to the conduct of research directed to, development, manufacture,
marketing, distribution, and/or sale of the following products, services, and
technologies: (1) silicon carbide (SiC) materials for electronic applications;
(2) SiC materials for gemstone applications; (3) AIII nitride materials for
electronic applications; (4) light-emitting diode (LED) devices and components;
(5) power semiconductor devices made using SiC and/or AIII nitride materials and
components incorporating such devices; (6) radio frequency (RF) and microwave
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices; (7) LED backlights for liquid crystal displays
(LCDs); (8) lighting products, modules, fixtures or devices incorporating any of
the above materials or technology; and (9) other semiconductor devices made
using SiC and/or AIII nitride materials and components incorporating such
devices. You acknowledge that during your employment or other relationship with
the Company the Company's Business may expand or change and you agree that any
such expansions and changes shall expand or contract the definition of the
Company's Business accordingly.



12.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other grant materials (“Data”) by and among,
as applicable, your Employer, the Company and its subsidiaries and affiliates,
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.





--------------------------------------------------------------------------------




You understand that the Employer holds or may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, position title, any shares of stock or directorships held
in the Company, details of the Stock Units or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to any third parties as may be
selected by the Company currently or in the future, which are assisting the
Company in the implementation, administration and management of the Plan. You
understand that these recipients may be located in the United States or
elsewhere, and that the recipient's country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company's Stock Plan Administrator. You
authorize the Company and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party whom you
subsequently may elect to deposit any Shares acquired under the Plan. You
understand that Data will be held pursuant to this Agreement only as long as the
Company considers it necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents above, in
any case without cost, by contacting in writing the Company's Stock Plan
Administrator. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing consent is that the
Company would not be able to grant you the Stock Units or any other equity
awards or administer or maintain such awards. Therefore, you acknowledge that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact the Stock Plan Administrator of the
Company.


13.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version differs in meaning from the English version, the English version will
control.



14.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Signed documents delivered to either party via facsimile or in
portable document format will have the same effect as an original, unless
otherwise required by applicable law.



15.    General.


(a)
Nothing in this Agreement will be construed as: (1) constituting a commitment,
agreement or understanding of any kind that the Company or any other Employer
will continue your employment or other relationship with the Company; or (2)
limiting or restricting either party's right to terminate your employment or
other relationship.



(b)
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. You may not assign any rights
under this Agreement without the written consent of the Company, which it may
withhold in its sole discretion; any such attempted assignment without the
Company's written consent shall be void. The Company may assign its rights under
this Agreement at any time upon notice to you.



(c)
Notices under this Agreement must be in writing and delivered either by hand or
by a reputable domestic or international carrier (postage prepaid and return
receipt or proof of delivery requested), and, in the case of notices to the
Company, addressed to its principal executive offices to the attention of the
Stock Plan Administrator, and, in your case, addressed to your address as shown
on the Employer's records.



(d)
This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina without regard to the conflict of law provisions
thereof, as if made and to be performed wholly within such State. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship





--------------------------------------------------------------------------------




of the parties evidenced by the Award or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina, agree that such litigation shall be conducted in the courts of Durham
County, North Carolina, or the federal courts for the United States for the
Middle District of North Carolina, and no other courts, where the Award of the
Stock Units is made and/or to be performed.


(e)
If any provision of this Agreement is held to be invalid or unenforceable, such
determination shall not affect the other provisions of the Agreement and the
Agreement shall be construed as if the invalid or unenforceable provision were
omitted and a valid and enforceable provision, as nearly comparable as possible,
substituted in its place.



(f)
Notwithstanding any prior award agreement between you and the Company under
which Stock Units may have been awarded, this Agreement and the Plan set forth
all of the promises, agreements and understandings between you and Company
relating to the Stock Units granted pursuant to this Agreement, constitutes the
complete agreement between the parties regarding the Stock Units and replaces
any prior oral or written communications regarding the same.



(g)
Shares issued pursuant to this Award may be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under applicable law
or the rules and regulations of the U.S. Securities and Exchange Commission or
any stock exchange or trading system upon which the common stock of the Company
is listed, and the Committee may cause a legend or legends to be placed on any
such certificates or the stock records of the Company to make appropriate
reference to such restrictions.



(h)
You agree that the Stock Units, even if later forfeited, serve as additional,
valuable consideration for your obligations, if any, undertaken in any existing
agreement between you and the Company and/or other Employer regarding
confidential information, noncompetition, nonsolicitation or similar covenants.



(i)
You acknowledge, represent and warrant to the Company, and agree with the
Company, that (i) except for information provided in the Company's filings with
the U.S. Securities and Exchange Commission and in the Company's current
prospectus relating to the Plan, you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept this Award, or in connection with
any disposition of Shares obtained pursuant to this Award, or with respect to
any tax consequences related to the grant of the Stock Units or the disposition
of Shares obtained pursuant to the Stock Units; and (ii) you will seek from your
own professional advisors such investment, tax and other advice as you believe
necessary.



(j)
You acknowledge that you may incur a substantial tax liability as a result of
vesting of the Stock Units. You assume full responsibility for all such
consequences and the filing of all tax returns and related elections you may be
required or find desirable to file. If you are required to make any valuation of
Shares obtained pursuant to the Stock Units under any federal, state or other
applicable tax law, and if the valuation affects any tax return or election of
the Company or the Employer or affects the Company's financial statement
reporting, you agree that the Company may determine the value and that you will
observe any determination so made by the Company in all tax returns and
elections filed by you.



(k)
You acknowledge that copies of the Plan and Plan prospectus are available upon
written or telephonic request to the Company's Stock Plan Administrator.



16.
Severability. The provisions of this Agreement are severable and if any one or
more provisions is determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions shall nevertheless be binding and
enforceable.



17.    Nature of Grant. In accepting this grant, you acknowledge, understand and
agree that:


(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, unless expressly provided otherwise in the Plan or the Agreement;



(b)
the grant of the Stock Units is voluntary and does not create any contractual or
other right to receive future grants of Stock Units, or benefits in lieu of
Stock Units, even if Stock Units have been granted repeatedly in the past;





--------------------------------------------------------------------------------






(c)
all decisions with respect to future grants of Stock Units, if any, will be at
the sole discretion of the Company;



(d)
your participation in the Plan is voluntary;



(e)
your participation in the Plan will not create a right to employment with the
Company or the Employer and will not interfere with the ability of the Company,
the Employer or any subsidiary or affiliate to terminate your employment or
service relationship at any time;



(f)
if you are employed by a non-U.S. entity and provide services outside the U.S.,
the Stock Units are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to your Employer, and they are
outside the scope of your employment or service contract, if any, with your
Employer;



(g)
the grant of the Stock Units is not intended to replace any pension rights or
compensation;



(h)
the grant of the Stock Units is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;



(i)
the grant of Stock Units and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company, the Employer or any subsidiary or affiliate of the Company;



(j)
the future value of the Shares is unknown and cannot be predicted with
certainty;



(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Stock Units resulting from termination of your employment or service
relationship by the Company or the Employer (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and, in consideration of the grant of the Stock Units, to which you
otherwise are not entitled, you irrevocably agree (i) never to institute any
such claim against the Company, the Employer, or any subsidiary or affiliate of
the Company, (ii) to waive your ability, if any, to bring any such claim, and
(iii) to release the Company and the Employer and any subsidiary or affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims;



(l)
the grant of the Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover, or
transfer of liability;



(m)
neither the Company, the Employer nor any subsidiary or affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Stock
Units or of any payments due to you pursuant to the subsequent sale of any
Shares acquired upon the vesting of the Stock Units; and



(n)
this award and any other award(s) granted under the Plan on the Grant Date are
intended to fulfill any and all agreements, obligations or promises, whether
legally binding or not, previously made by the Company or another Employer under
the Plan to grant you the Stock Units or other rights to common stock of the
Company. By signing this Agreement, you accept such awards, along with all prior
awards received by you, in full satisfaction of any such agreement, obligation
or promise.



18.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or sale of Shares. You are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.



19.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available





--------------------------------------------------------------------------------




exemption from any registration, qualification or other legal requirement
applicable to the Stock Units, the Company shall not be required to deliver the
Stock Units or any of the underlying Shares prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Stock Units or any of the underlying Shares with the
SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance of the Stock Units
and Shares. Further, you agree that the Company shall have unilateral authority
to amend the Plan and the Agreement without your consent to the extent necessary
to comply with securities or other laws applicable to issuance of shares.


20.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.



21.
Appendix. Notwithstanding any provisions in this Agreement, this Award shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country to the extent that the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the administration of the Plan. Moreover,
if you relocate to or from one of the countries included on any such Appendix,
the special terms and conditions for the country you are moving from and/or the
country you are moving to will apply to you to the extent that the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan. If included, the Appendix is incorporated in and constitutes part
of this Agreement.



22.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Stock Units and on any
Shares acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.



23.
Code Section 409A. The Award is intended to qualify for the “short-term
deferral” exemption from Section 409A of the Code, and the provisions of this
Agreement will be interpreted, operated and administered in a manner consistent
with these intentions. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, without your consent, to
unilaterally amend or modify the Plan and/or this Agreement to ensure that the
Stock Units qualify for exemption from or comply with Section 409A of the Code;
provided, however, that the Company makes no representations that the Stock
Units will be exempt from Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to these Stock Units. The
Company will have no liability to you or to any other party if the Award, the
vesting of the Award, delivery of Shares upon settlement of the Award or any
other event hereunder that is intended to be exempt from or compliant with
Section 409A of the Code, is not so exempt or compliant, or for any action taken
by the Company with respect thereto.





